DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 22-26, 28, 30, 32-35 and 40 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Matsuhisa et al (U.S. Patent 6,103,211 A).
             Regarding claim 22, Matsuhisa et al (see the entire document, in particular, the abstract; col. 7, line 64 to col. 8, line 6; col. 8, lines 25-27 and 36-45; col. 26, lines 26-30; col. 27, lines 8-13; col. 34, lines 54-60; col. 36, lines 25-31 and 53-60; col. 49, line 55 to col. 50, line 26; Example 
             Regarding claim 23, see col. 49, line 55 to col. 50, line 26; Example 20; Table 3 of Matsuhisa et al.
              Regarding claim 24, see col. 8, lines 25-27 of Matsuhisa et al.
              Regarding claims 25, 28, 30 and 40, see col. 8, lines 36-45 of Matsuhisa et al.
              Regarding claims 26, 33 and 34, see col. 36, lines 53-60 of Matsuhisa et al.
              Regarding claim 32, see col. 36, lines 25-31 of Matsuhisa et al.
              Regarding claim 35, see the abstract; col. 26, lines 26-30; col. 27, lines 8-13 of Matsuhisa et al.
Claim(s) 41 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Matsuhisa et al (U.S. Patent 6,103,211 A).
              Regarding claim 41, Matsuhisa et al (see the entire document, in particular, the abstract; col. 7, line 64 to col. 8, line 6; col. 8, lines 25-27 and 36-45; col. 26, lines 26-30; col. 27, lines 8-13; col. 34, lines 54-60; col. 36, lines 25-31 and 53-60; col. 49, line 55 to col. 50, line 26; Example 20; Table 3) teaches a stabilized multi-filament yarn (see the abstract; col. 7, line 64 to col. 8, line 6; col. 8, lines 36-45; col. 27, lines 8-13 of Matsuhisa et al). Even though product-by-.
Claim(s) 42 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Matsuhisa et al (U.S. Patent 6,103,211 A).
             Regarding claim 42, Matsuhisa et al (see the entire document, in particular, the abstract; col. 7, line 64 to col. 8, line 6; col. 8, lines 25-27 and 36-45; col. 26, lines 26-30; col. 27, lines 8-13; col. 34, lines 54-60; col. 36, lines 25-31 and 53-60; col. 49, line 55 to col. 50, line 26; Example 20; Table 3) teaches a carbon fiber (see the abstract; col. 7, line 64 to col. 8, line 6; col. 8, lines 36-45; col. 27, lines 8-13 of Matsuhisa et al). Even though product-by-process claims are limited by and defined by the process, the determination of patentability of product-by-process claims is based on the product itself, and the patentability of a product does not depend on its process of production (see MPEP §2113).  
                                                       Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuhisa et al (U.S. Patent 6,103,211 A) as applied to claims 22-26, 28, 30, 32-35 and 40 above, and further in view of Riggs (U.S. Patent 3,961,888 A).
             Regarding claim 27, Matsuhisa et al does not explicitly teach (1) the step of thermally stabilizing in two stages. Riggs (see the entire document, in particular, col. 1, lines 52-54; col. 3, lines 5-23; col. 5, line 66 to col. 6, line 11) teaches a process of stabilizing fibers made from a co-polymer of poly-acrylonitrile (see col. 3, lines 5-23 of Matsuhisa et al), including the step of thermally stabilizing in two stages, wherein the temperature in the first stage is at a lower temperature than the temperature in the second stage (see col. 5, line 66 to col. 6, line 11 of Riggs), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to thermally stabilize in two stages in the process of Matsuhisa et al in view of Riggs in order to provide an improved process for thermal stabilization of fibrous materials made from acrylic polymers (see col. 1, lines 52-54 of Riggs).
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuhisa et al (U.S. Patent 6,103,211 A) as applied to claims 22-26, 28, 30, 32-35 and 40 above, and further in view of McCabe (U.S. Patent 4,661,336 A).
             Regarding claim 29, Matsuhisa et al does not explicitly teach (1) a stabilization degree of 20 to 75%. McCabe (see the entire document, in particular, col. 1, lines 5-9; col. 2, lines 26-30; col. 3, lines 58-65; Table 3; Figure 3) teaches a process of making carbon fiber from acrylic precursors (see col. 1, lines 5-9 of McCabe), including a stabilization degree of 20 to 75% (see Table 3 and Figure 3 of McCabe), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a stabilization degree of 20 to 75% in the process of Matsuhisa et al in view of McCabe in order to manufacture fibers by decreasing the time necessary for stabilization (see col. 2, lines 26-30 of McCabe).
Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuhisa et al (U.S. Patent 6,103,211 A) as applied to claims 22-26, 28, 30, 32-35 and 40 above, and further in view of Liu et al (CN 101693769 A).
              Regarding claim 36, Matsuhisa et al does not explicitly teach (1) the step of pre-stabilizing the multi-filament yarn by electron beam cross-linking. Liu et al (see the entire translation, in particular, pages 1 and 2) teaches the step of pre-stabilizing a co-polymer of poly-acrylonitrile (see page 1 of Liu et al) by electron beam cross-linking (see page 2 of Liu et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to pre-stabilize the multi-filament yarn by electron beam cross-linking in the process of Matsuhisa et al in view of Liu et al in order to prepare a material made from a co-.
Claims 36-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuhisa et al (U.S. Patent 6,103,211 A) as applied to claims 22-26, 28, 30, 32-35 and 40 above, and further in view of Fester et al (DE 2603029 A; see the translation).
             Regarding claim 36, Matsuhisa et al does not explicitly teach (1) the step of pre-stabilizing the multi-filament yarn by treatment with a mixture including at least one solvent for poly-acrylonitrile and an aqueous alkaline solution, and subsequent neutralization. Fester et al (see the entire translation, in particular, pages 2, 4, 6 and 7) teaches a process of treating poly-acrylonitrile fiber (see page 2, first paragraph of Fester et al), including the step of pre-stabilizing the multi-filament yarn by treatment with a mixture including at least one solvent for poly-acrylonitrile and an aqueous alkaline solution, and subsequent neutralization (see page 4, paragraphs 2-4; page 6, example 1), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to pre-stabilize the multi-filament yarn by treatment with a mixture including at least one solvent for poly-acrylonitrile and an aqueous alkaline solution, and subsequent neutralization in the process of Matsuhisa et al in view of Fester et al in order to prepare stabilized multi-filament yarn (see page 2, first paragraph of Fester et al).
             Regarding claims 37 and 38, see page 4, sixth paragraph; page 6, example 1; page 7, example 2 of Fester et al).
Claims 36-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuhisa et al (U.S. Patent 6,103,211 A) as applied to claims 22-26, 28, 30, 32-35 and 40 above, and further in view of Warner (U.S. Patent 4,295,844 A).
             Regarding claim 36, Matsuhisa et al does not explicitly teach (1) the step of pre-stabilizing the multi-filament yarn by treatment with a mixture including at least one solvent for poly-acrylonitrile and an aqueous alkaline solution, and subsequent neutralization. Warner (see the entire document, in particular, col. 1, line 63 to col. 2, line 11; col. 2, lines 17-34; col. 3, lines 6-9; col. 3, line 20 to col. 4, line 35; col. 6, lines 9-39) teaches a process of thermally stabilizing multi-filament yarns made from acrylic fibers (see col. 1, line 63 to col. 2, line 11; col. 3, lines 6-9 of Warner), including the step of pre-stabilizing the multi-filament yarn by treatment with a mixture including at least one solvent for poly-acrylonitrile and an aqueous alkaline solution (see col. 3, line 34 to col. 4, line 21 of Warner) and subsequent neutralization (see col. 4, lines 22-35 of Warner), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to pre-stabilize the multi-filament yarn by treatment with a mixture including at least one solvent for poly-acrylonitrile and an aqueous alkaline solution, and subsequent neutralization in the process of Matsuhisa et al in view of Warner in order to provide thermally stabilized acrylic fiber (see col. 1, line 63 to col. 2, line 11 of Warner).
             Regarding claims 37 and 38, see col. 3, line 34 to col. 4line 21 of Warner.
             Regarding claim 39, see col. 4, lines 22-35 of Warner.
Allowable Subject Matter
Claim 31 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO B. TENTONI whose telephone number is (571)272-1209.  The examiner can normally be reached on 7:30-4:00 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571)272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


LEO B. TENTONI
Primary Examiner
Art Unit 1742



/LEO B TENTONI/Primary Examiner, Art Unit 1742